

116 S1874 RS: BRIGHT Act
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 292116th CONGRESS1st SessionS. 1874[Report No. 116–157]IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Peters (for himself, Mr. Johnson, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 6, 2019Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 40, United States Code, to require the Administrator of General Services to procure
			 the most life-cycle cost effective and energy efficient lighting products
			 and to issue guidance on the efficiency, effectiveness, and economy of
			 those products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bulb Replacement Improving Government with High-efficiency Technology Act or the BRIGHT Act. 2.Guidance (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of General Services shall—
 (1)issue guidance to Federal agencies for the procurement and use of the most life-cycle cost effective and energy efficient lighting systems (as determined in accordance with section 3313 of title 40, United States Code) to increase the efficiency, effectiveness, and economy of the Federal Government; and
 (2)publish on the internet or otherwise make available to State, local, and Tribal entities information on ways to improve efficiency, effectiveness, and economy by procuring and using the most life-cycle cost effective and energy efficient lighting systems (as determined in accordance with section 3313 of title 40, United States Code).
 (b)ReportNot later than 5 years after the date of enactment of this Act, the Administrator of General Services shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report on the implementation of this Act and the amendments made by this Act, including the efficiency, effectiveness, and economy of the transition to the most life-cycle cost effective and energy efficient lighting systems (as determined in accordance with section 3313 of title 40, United States Code).
			3.Procurement of life-cycle cost effective and energy efficient lighting systems
 (a)In generalSection 3313 of title 40, United States Code, is amended— (1)by striking subsection (h);
 (2)by redesignating subsections (d) through (g) as subsections (f) through (i), respectively; (3)by striking the section designation and heading and all that follows through the end of subsection (c) and inserting the following:
					
						3313.Procurement of life-cycle cost effective and energy efficient lighting systems
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)Lighting systemThe term lighting system means the elements required to maintain a desired light level, including lamps, light fixtures, fixture distribution, sensors and control technologies, interior design elements, and daylighting sources.
								(b)Procurement
 (1)In generalTo the maximum extent practicable, the Administrator shall— (A)procure the most life-cycle cost effective and energy efficient lighting systems; and
 (B)ensure that procurements after the date of enactment of the BRIGHT Act of lighting systems or the individual components of lighting systems maximize life-cycle cost effectiveness and energy efficiency.
 (2)UseEach public building constructed, altered, acquired, or leased by the Administrator shall be equipped, to the maximum extent practicable as determined by the Administrator, with the most life-cycle cost effective and energy efficient lighting systems for each application.
 (c)Maintenance of public buildingsEach individual component of a lighting system, including a lamp or fixture, that is replaced by the Administrator in the normal course of maintenance of public buildings shall be replaced, to the maximum extent practicable, with the most life-cycle cost effective and energy efficient lighting system possible for the application.
							(d)Considerations
 (1)Contracting optionsIn carrying out this section, the Administrator shall consider appropriate contracting options for the procurement of the most life-cycle cost effective and energy efficient lighting systems.
 (2)Procurement and useIn making a determination under this section concerning the practicability of procuring and installing the most life-cycle cost effective and energy efficient lighting system, the Administrator shall consider—
 (A)the compatibility of the lighting system with existing equipment, including consideration of a cost effective retrofit;
 (B)whether procurement and use of the lighting system could result in interference with productivity; (C)the aesthetics relating to the use of the lighting system; and
 (D)such other factors as the Administrator determines to be appropriate. (e)Life-Cycle cost effectiveThe Administrator shall use the procedures and methods established under section 544(a) of the National Energy Conservation Policy Act (42 U.S.C. 8254(a)) in determining whether a lighting system is life-cycle cost effective.;
 (4)in subsection (f) (as so redesignated)— (A)in the matter preceding paragraph (1), by striking lighting fixture or bulb and inserting lighting system;
 (B)in paragraph (1), by striking the fixture or bulb is and inserting the lighting system or the individual components of the lighting system are; and (C)in paragraph (3), by striking fixture or bulb and inserting lighting system;
 (5)in subsection (g) (as so redesignated), by inserting procurement and before use in public buildings; and (6)in subsection (h) (as so redesignated), by inserting procurement and before use of energy efficient.
 (b)Clerical amendmentThe analysis for chapter 33 of title 40, United States Code, is amended by striking the item relating to section 3313 and inserting the following:
				3313. Procurement of life-cycle cost effective and energy efficient lighting systems..
	
 1.Short titleThis Act may be cited as the Bulb Replacement Improving Government with High-Efficiency Technology Act or the BRIGHT Act. 2.GuidanceNot later than 1 year after the date of enactment of this Act, the Administrator of General Services shall—
 (1)issue guidance to Federal agencies for the procurement and use of the most life-cycle cost effective and energy efficient lighting systems (as determined in accordance with section 3313 of title 40, United States Code) to increase the efficiency, effectiveness, and economy of the Federal Government; and
 (2)publish on the internet or otherwise make available to State, local, and Tribal entities information on ways to improve efficiency, effectiveness, and economy by procuring and using the most life-cycle cost effective and energy efficient lighting systems (as determined in accordance with section 3313 of title 40, United States Code).
			3.Procurement of life-cycle cost effective and energy efficient lighting systems
 (a)In generalSection 3313 of title 40, United States Code, is amended— (1)by striking subsection (h);
 (2)by redesignating subsections (d) through (g) as subsections (f) through (i), respectively; (3)by striking the section designation and heading and all that follows through the end of subsection (c) and inserting the following:
					
						3313.Procurement of life-cycle cost effective and energy efficient lighting systems
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)Lighting systemThe term lighting system means the elements required to maintain a desired light level, including lamps, light fixtures, fixture distribution, sensors and control technologies, interior design elements, and daylighting sources.
								(b)Procurement
 (1)In generalTo the maximum extent practicable, the Administrator shall— (A)procure the most life-cycle cost effective and energy efficient lighting systems; and
 (B)ensure that procurements after the date of enactment of the BRIGHT Act of lighting systems or the individual components of lighting systems maximize life-cycle cost effectiveness and energy efficiency.
 (2)UseEach public building constructed, altered, acquired, or leased by the Administrator shall be equipped, to the maximum extent practicable as determined by the Administrator, with the most life-cycle cost effective and energy efficient lighting systems for each application.
 (c)Maintenance of public buildingsEach individual component of a lighting system, including a lamp or fixture, that is replaced by the Administrator in the normal course of maintenance of public buildings shall be replaced, to the maximum extent practicable, with the most life-cycle cost effective and energy efficient lighting system possible for the application.
							(d)Considerations
 (1)Contracting optionsIn carrying out this section, the Administrator shall consider appropriate contracting options for the procurement of the most life-cycle cost effective and energy efficient lighting systems.
 (2)Procurement and useIn making a determination under this section concerning the practicability of procuring and installing the most life-cycle cost effective and energy efficient lighting system, the Administrator shall consider—
 (A)the compatibility of the lighting system with existing equipment, including consideration of a cost effective retrofit;
 (B)whether procurement and use of the lighting system could result in interference with productivity; (C)the aesthetics relating to the use of the lighting system; and
 (D)such other factors as the Administrator determines to be appropriate. (e)Life-cycle cost effectiveThe Administrator shall use the procedures and methods established under section 544(a) of the National Energy Conservation Policy Act (42 U.S.C. 8254(a)) in determining whether a lighting system is life-cycle cost effective.;
 (4)in subsection (f) (as so redesignated)— (A)in the matter preceding paragraph (1), by striking lighting fixture or bulb and inserting lighting system;
 (B)in paragraph (1), by striking the fixture or bulb is and inserting the lighting system or the individual components of the lighting system are; and (C)in paragraph (3), by striking fixture or bulb and inserting lighting system;
 (5)in subsection (g) (as so redesignated), by inserting procurement and before use in public buildings; and (6)in subsection (h) (as so redesignated), by inserting procurement and before use of energy efficient.
 (b)Clerical amendmentThe analysis for chapter 33 of title 40, United States Code, is amended by striking the item relating to section 3313 and inserting the following:
				3313. Procurement of life-cycle cost effective and energy efficient lighting systems..November 6, 2019Reported with an amendment